Citation Nr: 0722225	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability of the right ear.

2.  Entitlement to service connection for a hearing loss 
disability of the left ear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1990.  He also served in the Air Force National 
Guard from August 1991 to August 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of that proceeding has been associated with the 
claims folders.

The issue of entitlement to service connection for a hearing 
loss disability of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of record does not show that the veteran 
suffers a current hearing loss disability of the left ear due 
to a disease or injury in service.




CONCLUSION OF LAW

Service connection for a left ear hearing loss disability is 
not warranted.  See 38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

The VCAA letter issued in August 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  
With specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, No. 2006-
7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. May 16, 
2007).   

The RO provided the veteran with the appropriate notice of 
disability ratings and effective dates, compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a letter 
dated in March 2006.  The veteran was also provided 
subsequent adjudication in July 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is 
sufficient evidence to decide the case. 

The evidence does not establish that the veteran suffered "an 
event, injury or disease in service," so it is not necessary 
to obtain a VA medical opinion with regard to the etiology of 
any hearing loss of the left ear.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of hearing loss of the left ear in service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 
101(22)-(24), 106(d), 1110, 1131 (West 2002 & West Supp. 
2006; 38 C.F.R. § 3.6(c), (d), 3.303 (2006).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic disability during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic diseases of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran contends that he currently suffers hearing loss 
of the left ear as the result of acoustic trauma sustained 
while working on the flight line and as a radio operator on 
active duty service (1980 to 1990).  His Certificate of 
Release or Discharge from Active Duty confirms his position 
as a radio operator. 

A review of the veteran's service medical records shows that 
in 1982, he presented for treatment at the audiology clinic 
and complained of having difficulty hearing.  
Audiometric testing was conducted and the results were as 
follows:



HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
10
10
His hearing was described as within normal limits. 

In March 1988, on a periodic physical examination, 
audiometric testing was as follows: 		



HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
5
10

On separation examination, in August 1990, results of 
audiometric testing were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
20
5
5
5
15

In sum, the veteran's service medical records show that his 
hearing acuity of the left ear was normal during active duty 
(1980 to 1990).  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.)

Further, there is no evidence of hearing loss of the left ear 
within one year of the veteran's service discharge.  See 
38 C.F.R. §§ 3.307, 3.309 (2006).

With respect to the veteran's National Guard service (1991 to 
2002), medical evidence on file shows that he underwent 
audiometric testing on several occasions.
Specifically, on periodic examination in January 1996, 
results of audiometric testing were as follows:	



HERTZ



500
1000
2000
3000
4000
LEFT
25
10
5
10
25

In February 2000, results of audiometric testing were as 
follows:



HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
5
30

In August 2002, results of audiometric testing were as 
follows:



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
15
30

Given the aforementioned results, the Board concludes that 
the veteran had some hearing loss of the left ear (i.e. 
thresholds of more than 20 decibels) during his National 
Guard service.  He did not, however, have a hearing loss 
disability for VA purposes during the course of his National 
Guard service.  The criteria for hearing loss as described 
under 38 C.F.R. § 3.385 are not met for the left ear as the 
auditory thresholds did not reach a level of 40 decibels or 
greater for any of the frequencies, and the auditory 
thresholds were not 26 decibels or greater in at least three 
of the frequencies.  The speech recognition ability was not 
recorded during his National Guard service. 

Since his release from the National Guard, there are no 
interpreted audiometric findings on file.  It is noted that 
he underwent audiometric testing in July 2003; however, the 
findings are in graphical form and the Board may not 
interpret such.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The examiner did provide commentary that the veteran had 
normal hearing from 250 to 3000 Hertz, and mild sensorineural 
hearing loss from 4000 to 6000 Hertz, which then turned to 
normal at 8000 Hertz, bilaterally.  Speech discrimination was 
described as normal.

Again, as discussed above, there is no evidence of hearing 
loss of the left ear for VA purposes during National Guard 
service, including at the time of his August 2002 separation 
examination.  Even if the Board were to concede that the July 
2003 post-service findings establish a hearing loss 
disability of the left ear, it is noted that presumptive 
service connection is not for application for periods of 
ACDUTRA or INACDUTRA.  In other words, controlling laws and 
regulations do not recognize as service-connected 
disabilities that manifest within one year of ACDUTRA or 
INACDUTRA.  

Further, there is no evidence linking any current hearing 
loss of the left ear to service.  To the extent that the July 
2003 report refers to noise exposure in service, such is 
merely a recitation of the veteran's self-reported history 
and is not corroborated by objective evidence.  In this 
regard, it is noted that there is no evidence of hearing loss 
during active duty.  Further, while the report reflects that 
hearing loss was identified upon retirement physical from the 
Air National Guard, it is clear that this was not the 
examiner's analysis but was the veteran's own specific 
complaint.  In this regard, it is noted that there is no 
evidence that the claims folder was reviewed by the examiner 
in conjunction with the examination.  Further, the Board has 
reviewed the findings from the August 2002 examination, as 
discussed above, and they do not meet the criteria for a 
hearing loss disability as established by VA.

Given the lack of evidence showing hearing problems of the 
left ear during active duty and during his National Guard 
service, the lack of definitive evidence establishing current 
hearing loss of the left ear, and the lack of evidence 
establishing a link between hearing loss of the left ear, if 
any, and a disease or injury during "active service", to 
include acoustic trauma, the claim must be denied.  The 
preponderance of the evidence is against the claim for 
service connection for a hearing loss disability of the left 
ear, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a hearing loss 
disability of the left ear is denied.


REMAND

The veteran contends that he currently suffers hearing loss 
of the right ear which is attributable to service.  

At the examination conducted in August 2002 upon the 
veteran's discharge from the Air Force National Guard, 
audiometric testing revealed the following results for the 
right ear:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
5
40

The criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 are met for the right ear as the auditory threshold 
at 4000 Hertz was 40 decibels.  However, the claims file 
fails to contain evidence as to whether he was on a period of 
ACDUTRA or INACDUTRA.  As such, further evidentiary 
development must be conducted.  

The veteran should be afforded an examination to determine 
whether he currently suffers right ear hearing loss as the 
result of service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), the Air Force National 
Guard, or any other appropriate agency, 
to verify all of the veteran's periods 
of ACDUTRA and INACDUTRA.  Service 
records providing points are not 
helpful in this regard.  

2.	Schedule the veteran for a VA 
audiological examination of the right 
ear, including speech audiometry and 
CNC speech discrimination tests.  The 
claims file must be provided to the 
physician for review, and the examiner 
should note that it has been reviewed.  
The examiner must be given a list of 
the veteran's verified periods of 
active military service, ACDUTRA, and 
INACDUTRA.

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current right ear hearing 
disability had its onset during any 
period of verified ACDUTRA. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 
  
3.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


